McFarland, J.,
delivered the opinion of the Court..
The Gayoso Savings Institution failed on the 5th of February, 1868. On the 6th of. the same month, Lanier, the President, filed his bill to have the business of the Bank settled under a proceeding in Chancery. On the 10th of February, Mosby was appointed. Receiver, and gave bond. At the time of the failure,, there was a balance due the Bank from AY. H. Stovall of $224.90. There was a large balance due from the Bank to Stovall & Plippin, a firm, of which firm Stovall was a member. Flippin assigned his interest in the claim due from the Bank to the firm, to' Stovall, on the 10th of February. On the same day the Receiver was appointed. Upon this, the question, argued is, whether Stovall can off-set the Bank’s claim against him, with the claim against the Bank, due to. the firm, but assigned - to him on the 10th of February. Previous to the assignment to him by Flippin, the demands were not mutual, and were not the subject of off-set, one against the other.
The assignment by Flippin having been after the-failure of the Bank and the filing of the bill, the-set-off can not be allowed. This has been settled in .another case at the present term — Smith v. Mosby.
The rights of the creditors of the Bank attached! upon the filing of the bill.
Affirm the decree.